DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s amendment filed October 28, 2021.  Claims 14,16-18,21-26,28-37 are pending, in which claims 36-37 have been newly added.  Claims 
1-13,15,19-20,27 were canceled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 14,16-18,26,28-30,36-37 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Ha (2019/0189613).
Re-claim 14,  Ha teaches (at Figs 1-4; para 14-45) a vertical transistor device comprising a plurality of fins F1-F4 disposed on a substrate 10 (para 19); a first gate structure 170 or 270 disposed on the substrate 10 adjacent one or more first device fins F1,F2 of the plurality of fins, wherein the first gate structure comprises a work function metal liner layer and a work function metal layer; and wherein the first gate structure (170 of transistor T1 or 270 of transistor T2; Fig 1, para 23; Fig 4, para 41-45 for transistor T1a,T2a ) of the first device (e.g. transistor T1,T2, Fig 1; para 17) comprises a work function metal liner layer (130 in transistor T1; 230 in transistor T2; para 23-29) and a work function metal layer (160/150 in transistor T1; 260/250 in transistor T2; para 27-30); and a second gate structure disposed on the substrate 10 adjacent one or more second device fins F4 of the plurality of fins, wherein the second gate structure (470 of transistor T4 in Fig 1, para 32; Fig 4, para 41-45 for transistor T4b) comprises the work function metal 
Re-claims 18,30, further comprising a gate dielectric layer (Figs 1 and 4 for gate dielectric layers 120 in transistor T1; 220 in transistor T2; 420 in transistor T4; para 22,28,32) disposed under the work function metal liner layer of the first gate structure and disposed under the work function 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


 Claims 14,16-18, 21-26,28-37 are rejected under 35 U.S.C. 103 as being unpatentable over  Bao (2018/0294192) taken with Ha (2019/0189613).
Re-claim 14, Bao teaches (at Figs 29,1-28; para 66-147) a vertical transistor device, comprising: a plurality of fins 16 disposed on a substrate 10 (Fig 29,1) ; a first gate structure disposed on the substrate adjacent one or more first device fins of the plurality of fins, wherein first gate structure comprises a work function metal liner layer (34 in Figs 29,9, para 93 or 28 in Figs 29,4, para 87)  and a work function metal layer (40 in Figs 29,10, para 99; or 62,60 in Figs 29,17-20, para 114); and a second gate structure disposed on the substrate adjacent one or more second device fins of the plurality of fins, wherein the second gate structure comprises the work function metal layer (40 or 22 or 28 in Figs 29,10, para 99,91; or 62,60 in Figs 29,17-20, para 114); wherein the first and second gate structures of all transistors have the same height (as shown in Figs 29,20), and wherein as shown in Figs 29,20, wherein a thickness of the first gate structure comprising the work function metal liner layer and the work function metal layer is the same as a thickness of the second gate structure comprising the work function metal layer.  Re-claim 26, Bao teaches (at Figs 29,1-28; para 66-147) a semiconductor device, comprising: a 
Re-claims 14,26:  Bao already teaches the first gate structure comprising the work function metal liner layer and the work function metal layer and the second gate structure 
However, Ha teaches (at Figs 1-4; para 14-45) the vertical transistor device comprising a plurality of fins F1-F4 disposed on a substrate 10 (para 19); wherein the first gate structure (170 of transistor T1 or 270 of transistor T2; Fig 1, para 23; Fig 4, para 41-45 for transistor T1a,T2a) of the first device (e.g. transistor T1,T2, Fig 1; para 17) comprises a work function metal liner layer (130 in transistor T1; 230 in transistor T2; para 23-29) and a work function metal layer (160/150 in transistor T1; 260/250 in transistor T2; para 27-30); and wherein the second gate structure (470 of transistor T4 in Fig 1, para 32; Fig 4, para 41-45 for transistor T4b) comprises the work function metal layer (460/450 in transistor T4) without the work function metal liner layer (last 8 lines of paragraph 32 for transistor T4 provided without work function liner layer); and wherein a thickness of the first gate structure (170 of  transistor T1 or 270 of transistor T2) comprising the work function metal liner layer and the work function metal layer is the same as a thickness of the second gate structure (470 of transistor T4) comprising the work function metal layer without the work function metal liner layer.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical transistor device of Bao by providing the device comprising the first transistor comprising the first gate structure comprising the work function metal liner layer and the work function metal layer and the second transistor comprising the second gate structure comprising the work function metal layer without the work function metal liner layer.  This is because of the desirability to provide the transistor device with the plurality of transistors having different threshold voltages, thereby improving the operating characteristics of the device and to satisfy customer’s requirements.


 Claims 14,16,18,21-24,26,28,30-34 are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng (2018/0261513) taken with Ha (2019/0189613).
Re-claim 14, Cheng teaches (at Figs 1-20; para 38-124) a vertical transistor device, comprising: a plurality of fins 111 disposed on a substrate 110 (para 84; Figs 20,16); a first gate structure disposed on the substrate adjacent one or more first device fins of the plurality of fins, 
Re-claims 14,26:  Cheng already teaches the first and second gate structures comprising the work function metal liner layer and the work function metal layer, but lacks comprising the second gate structure comprising the work function metal layer without the work function metal liner layer.
However, Ha teaches (at Figs 1-4; para 14-45) the vertical transistor device comprising a plurality of fins F1-F4 disposed on a substrate 10 (para 19); wherein the first gate structure (170 of transistor T1 or 270 of transistor T2; Fig 1, para 23; Fig 4, para 41-45 for transistor T1a,T2a) of the first device (e.g. transistor T1,T2, Fig 1; para 17) comprises a work function metal liner layer (130 in transistor T1; 230 in transistor T2; para 23-29) and a work function metal layer (160/150 in transistor T1; 260/250 in transistor T2; para 27-30); and wherein the second gate structure (470 of transistor T4 in Fig 1, para 32; Fig 4, para 41-45 for transistor T4b) comprises the work function metal layer (460/450 in transistor T4) without the work function metal liner layer (last 8 lines of paragraph 32 for transistor T4 provided without work function liner layer); and wherein a thickness of the first gate structure (170 of  transistor T1 or 270 of transistor T2) comprising the work function metal liner layer and the work function metal layer is the same as a thickness of the second gate structure (470 of transistor T4) comprising the work function metal layer without the work function metal liner layer. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical transistor device of Cheng by providing the device comprising the first transistor comprising the first gate structure comprising the work function metal liner layer and the work function metal layer and the second transistor comprising the second gate structure comprising the work function metal layer without the work function metal liner layer.  This is because of the desirability to provide the transistor device with the plurality of transistors having different threshold voltages, thereby improving the operating characteristics of the device and to satisfy customer’s requirements.
Response to Amendment  
Applicant's Amendment filed October 28, 2021 and remarks thereof with respect to pending claims 14,16-28,21-26 and 28-37 have been considered but are moot in view of the new ground(s) of rejection.
 
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822